McCLELLAN, J.
This appeal is from the decree of March 13, 1912, sustaining appellee’s demurrer to appellant’s bill as last amended, originally exhibited July 17, 1911. The sole object of this bill appears to have been to impeach the decree of September 16, 1910, for fraud. It is not a bill of review, strictly.—Ex parte Smith, 34 Ala. 455. As last amended, the bill assumed to sustain its imputation of fraud by averring the omission of Patton, in his bill against Tribble, to allege that there was no suit pending to enforce or test the validity, etc., of Tribble’s claim to the lot described in that bill. Obviously that was not fraud in any degree. The demurrer to the bill as last amended was properly sustained, since, upon its only theory, it was without equity.
The decree must be affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.